Exhibit 10.3

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of September 23, 2010 by
and between DDi Toronto Corp. (the “Grantor”), a corporation organized under the
law of Ontario and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for and on behalf of the Canadian Lender
Parties.

PRELIMINARY STATEMENT

The Grantor, as Canadian Borrower, the Administrative Agent, the Loan Parties,
the Canadian Lenders and certain other financial institutions party thereto are
entering into a Credit Agreement dated as of the date hereof (as it may be
amended or modified from time to time, the “Credit Agreement”). The Grantor is
entering into this Security Agreement in order to induce the Canadian Lenders to
enter into and extend credit to the Grantor under the Credit Agreement and to
secure the Canadian Secured Obligations.

ACCORDINGLY, the Grantor and the Administrative Agent, on behalf of the Canadian
Lenders, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in PPSA. Terms defined in the PPSA which are not otherwise
defined in this Security Agreement are used herein as defined in the PPSA.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in the PPSA.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, collectively, all of the Grantor’s rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under all material contracts and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of the Grantor
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

“Canadian Collection Account” shall have the meaning set forth in
Section 7.1(b).

“Chattel Paper” shall have the meaning set forth in the PPSA.

“Closing Date” means the date of the Credit Agreement.

“Collateral” shall have the meaning set forth in Article II.



--------------------------------------------------------------------------------

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by the Grantor to the
Administrative Agent or any Canadian Lender with respect to the Collateral
pursuant to any Loan Document.

“Commercial Tort Claims” means the existing commercial tort claims of the
Grantor listed in Exhibit C together with all other commercial tort claims
pledged from time to time hereunder.

“Control” shall have the meaning set forth in Article 8 or, if applicable, the
STA.

“Copyright Security Agreement” means each Copyright Security Agreement, in form
and substance satisfactory to the Administrative Agent, executed and delivered
by the Grantor and Administrative Agent.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Accounts” means all bank accounts having a depository function and
domiciled in Canada.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.

“Documents” shall mean “documents of title” (as defined in the PPSA).

“Equipment” shall have the meaning set forth in the PPSA.

“Excluded Collateral” means all of the following: (i) Equipment; (ii) real
property; (iii) leasehold improvements or (iv) any rights or interest in any
contract, lease, permit, license, or license agreement covering personal
property of the Grantor if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been obtained (provided, that, (A) the foregoing exclusions of this clause
(iv) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under applicable law, or (2) to
apply to the extent that any consent or waiver has been obtained that would
permit Administrative Agent’s security interest or lien notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clause
(i) through (iv) shall in no way be construed to limit, impair, or otherwise
affect any of Administrative Agent’s or any Canadian Lender Parties’ continuing
security interests in and liens upon any rights or interests of the Grantor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or (2) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license or license agreement.

 

2



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” means the collective reference to (i) Deposit
Accounts of the Grantor specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the Grantor’s
employees; and; (ii) solely for the period commencing on the date hereof and
ending on December 31, 2010, the Deposit Account maintained at RBC Royal Bank
with account number 0026492-4002689, and accounts EUR 54370144 and BGP 90798789
maintained with Barclays Bank or any affiliate, subsidiary or parent thereof;
provided that the aggregate amount of funds on deposit in any such account shall
not exceed the amount necessary to cover checks written against such account
plus $100,000.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“General Intangibles” shall mean “intangibles” (as defined in the PPSA).

“Goods” shall have the meaning set forth in the PPSA.

“Instruments” shall have the meaning set forth in the PPSA.

“Inventory” shall have the meaning set forth in the PPSA.

“Investment Property” shall have the meaning set forth in the PPSA.

“Letter-of-Credit Rights” shall have the meaning set forth in Section 4.9 of
this Security Agreement.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lock Boxes” shall have the meaning set forth in Section 7.1(a).

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

“Patent Security Agreement” means each Patent Security Agreement, in form and
substance satisfactory to the Administrative Agent, executed and delivered by
the Grantor and Administrative Agent.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

“PPSA” means the Personal Property Security Act (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time, and includes the Civil Code of Quebec, where applicable.

 

3



--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated), Lenders holding in the aggregate at least a majority of
the aggregate net early termination payments and all other amounts then due and
unpaid from the Grantor to the Lenders under Swap Agreements, as determined by
the Administrative Agent in its reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in the PPSA.

“STA” means Securities Transfer Act (Ontario), or to the extent applicable,
similar legislation of any other jurisdiction, as amended from time to time.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
have or hereafter acquire any right, issued by an issuer of such Equity
Interest.

“Trademark Security Agreement” means each Trademark Security Agreement, in form
and substance satisfactory to the Administrative Agent, executed and delivered
by the Grantor and Administrative Agent.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

The Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Canadian Lender Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favour of the Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, the Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

4



--------------------------------------------------------------------------------

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all General Intangibles;

 

  (vi) all Goods (other than Equipment and fixtures);

 

  (vii) all Instruments;

 

  (viii) all Inventory;

 

  (ix) all Investment Property;

 

  (x) all cash or cash equivalents;

 

  (xi) all letters of credit, Letter-of-Credit Rights;

 

  (xii) all Deposit Accounts with any bank or other financial institution;

 

  (xiii) all Commercial Tort Claims;

 

  (xiv) all Assigned Contracts;

 

  (xv) and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Canadian
Secured Obligations. Notwithstanding anything contained in the Security
Agreement to the contrary, the term “Collateral” shall not include any Excluded
Collateral.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantor represents and warrants to the Administrative Agent and the Canadian
Lenders that:

3.1. Title, Perfection and Priority. The Grantor has good and valid rights in or
the power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against the Grantor in the locations listed on Exhibit F,
the Administrative Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of the Grantor, its province of organization and the
organizational number issued to it by its province of organization are set forth
on Exhibit A.

 

5



--------------------------------------------------------------------------------

3.3. Principal Location. As of the date hereof, the Grantor’s mailing address
and the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), is disclosed in
Exhibit A; the Grantor has no other places of business except those set forth in
Exhibit A.

3.4. Collateral Locations. As of the date hereof, all of the Grantor’s locations
where Collateral is located are listed on Exhibit A. All of said locations are
owned by the Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII (b) of Exhibit A and (ii) at which Inventory
is held in a public warehouse or is otherwise held by a bailee or processor or
on consignment as designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts. As of the date hereof, all of the Grantor’s Deposit
Accounts are listed on Exhibit B.

3.6. Exact Names. The Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in the Grantor’s organizational
documents, as amended, as filed with the Grantor’s jurisdiction of organization.
The Grantor has not, during the past five years, been known by or used any other
corporate or fictitious name, or been a party to any merger or consolidation, or
been a party to any acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. As of the date hereof, Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper of the Grantor. All action
by the Grantor necessary or desirable to protect and perfect the Administrative
Agent’s Lien on each item listed on Exhibit C (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) has been duly taken. The Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
C, subject only to Liens permitted under Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of the Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by the Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, the Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

(b) With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts are Eligible Accounts; and (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of the Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper.

(c) In addition, with respect to all of its Accounts, (i) no payments have been
or shall be made thereon except payments immediately delivered to a Lock Box or
a Collateral Deposit Account as required pursuant to Section 7.1; and (ii) to
the Grantor’s knowledge, all Account Debtors have the capacity to contract.

3.9. Inventory. With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of the Grantor’s locations set forth on Exhibit A (as
such Exhibit may be updated from time to time under the terms of this Security
Agreement), (b) no Inventory (other than Inventory in transit) is now, or shall
at any time or times hereafter be stored at any other location except as
permitted by Section 4.1(g), (c) except as specifically disclosed in the most
recent Collateral Report, such Inventory is Eligible Inventory of good and
merchantable quality, free from any defects, (d) such Inventory has been
produced in accordance with all laws, rules, regulations and orders applicable
to such production and (e) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not

 

6



--------------------------------------------------------------------------------

constitute a breach or default under any contract or agreement to which the
Grantor is a party or to which such property is subject.

3.10. Intellectual Property. As of the date hereof, the Grantor does not have
any interest in, or title to, any registered Patent, Trademark (other than trade
names) or Copyright except as set forth in Exhibit D. Each Copyright Security
Agreement, Patent Security Agreement and Trademark Security Agreement is
effective to create a valid and continuing Lien and, upon the filing of the
appropriate financing statements in the offices listed on Exhibit F, fully
perfected, first priority security interests in favour of the Administrative
Agent on the Grantor’s Patents, Trademarks and Copyrights, such perfected
security interests are enforceable as such as against any and all creditors of
and purchasers from the Grantor; and all action necessary or desirable to
protect and perfect the Administrative Agent’s Lien on the Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken.

3.11. Intentionally Deleted.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming the Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Canadian Lender
Parties as the secured party and (b) as permitted by Section 4.1(e).

3.13. Pledged Collateral.

(a) As of the date hereof, Exhibit E sets forth a complete and accurate list of
all Pledged Collateral owned by the Grantor. The Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Exhibit E as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Canadian Lender Parties hereunder. The Grantor further represents and warrants
that (i) all Pledged Collateral owned by it constituting an Equity Interest has
been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized, validly issued, are fully paid and non-assessable,
(ii) with respect to any certificates delivered to the Administrative Agent
representing an Equity Interest, either such certificates are Securities as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, the Grantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among the Grantor, the securities
intermediary and the Administrative Agent pursuant to which the Administrative
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to the Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by the
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by the
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit E, the Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which

 

7



--------------------------------------------------------------------------------

represents Indebtedness owed to the Grantor is subordinated in right of payment
to other Indebtedness or subject to the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

4.1. General.

(a) Collateral Records. The Grantor will keep its books and records with respect
to the Collateral owned by it in accordance with GAAP, and furnish to the
Administrative Agent, with sufficient copies for each of the Canadian Lenders,
such reports relating to such Collateral as the Administrative Agent shall from
time to time request.

(b) Authorization to File Financing Statements; Ratification. The Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements and other documents and take
such other actions as may from time to time be requested by the Administrative
Agent in order to maintain a first perfected security interest in and, if
applicable, Control of, the Collateral owned by the Grantor. Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any PPSA jurisdiction and may (i) indicate the Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of the PPSA
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and
(ii) contain any other information required by the PPSA for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Grantor is an organization, the type of organization and any
organization identification number issued to the Grantor. The Grantor also
agrees to furnish any such information to the Administrative Agent promptly upon
request. The Grantor also ratifies its authorization for the Administrative
Agent to have filed in any PPSA jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(c) Further Assurances. The Grantor will, if so requested by the Administrative
Agent in its Permitted Discretion, furnish to the Administrative Agent, as often
as the Administrative Agent requests in its Permitted Discretion, statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as the
Administrative Agent may reasonably request, all in such detail as the
Administrative Agent may specify. The Grantor also agrees to take any and all
actions necessary to defend title to the Collateral against all persons and to
defend the security interest of the Administrative Agent in its Collateral and
the priority thereof against any Lien not expressly permitted hereunder.

(d) Disposition of Collateral. The Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

(e) Liens. The Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.

(f) Other Financing Statements. The Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e). The Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement of
Administrative Agent without the prior written consent of the Administrative
Agent, subject to the Grantor’s rights under the PPSA.

 

8



--------------------------------------------------------------------------------

(g) Locations. The Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A (as updated from
time to time as permitted under clause (ii) of this Section 4.1(g);
(ii) otherwise change, or add to, such locations without the Administrative
Agent’s prior written consent (and if the Administrative Agent gives such
consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement to the extent required by Section 4.13), or (iii) change its principal
place of business or chief executive office from the location identified on
Exhibit A, other than as permitted by Section 4.15.

(h) Compliance with Terms. The Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral, to the extent
the failure to do so would have a Material Adverse Effect.

4.2. Receivables.

(a) Certain Agreements on Receivables. The Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, the Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

(b) Collection of Receivables. Except as otherwise provided in clause (a) of
this Section 4.2, the Grantor will collect and enforce, at the Grantor’s sole
expense, all amounts due or hereafter due to the Grantor under the Receivables
owned by it.

(c) Delivery of Invoices. The Grantor will deliver to the Administrative Agent
immediately upon its request after the occurrence and during the continuation of
an Event of Default duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by the Grantor exists or (ii) if, to the knowledge of the
Grantor, any dispute, setoff, claim, counterclaim or defence exists or has been
asserted or threatened with respect to any such Receivable, the Grantor will
disclose such fact to the Administrative Agent in writing at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate in
accordance with the terms of the Credit Agreement. The Grantor shall send the
Administrative Agent a copy of each credit memorandum in excess of $200,000
promptly after issued, and the Grantor shall promptly report each credit memo
and each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. The Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of the Grantor’s business and except for ordinary wear and
tear in respect of the Equipment.

(b) Returned Inventory. If an Account Debtor returns any Inventory to the
Grantor when no Event of Default exists, then the Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. The Grantor shall promptly report to
the Administrative Agent any return involving an amount in excess of $100,000.
Each such report shall indicate the reasons for the returns and the locations
and condition of the returned Inventory. In the event any Account Debtor returns
Inventory to the Grantor when an Event of Default exists, the Grantor, upon the
request of the

 

9



--------------------------------------------------------------------------------

Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent. All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon. Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory and such returned Inventory shall not be
Eligible Inventory.

(c) Inventory Count; Perpetual Inventory System. The Grantor will conduct a
physical count of its Inventory at least once per fiscal year, and after and
during the continuation of an Event of Default, at such other times as the
Administrative Agent requests. The Grantor, at its own expense, shall deliver to
the Administrative Agent the results of each physical verification, which the
Grantor has made, or has caused any other Person to make on its behalf, of all
or any portion of its Inventory. The Grantor will maintain a perpetual inventory
reporting system at all times.

(d) Equipment. The Grantor shall promptly inform the Administrative Agent of any
additions to or deletions from its Equipment which individually exceed
$1,000,000.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. The
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist) to the
extent the aggregate value or face amount for all such Chattel Paper, Securities
and Instruments for the Grantor exceeds $100,000, (b) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities and Instruments
constituting Collateral to the extent the aggregate value or face amount for all
such Chattel Paper, Securities and Instruments for the Grantor exceeds $100,000,
(c) upon the Administrative Agent’s request, deliver to the Administrative Agent
(and thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral to the extent the aggregate value or face amount for all
such Documents for the Grantor exceeds $100,000, and (d) upon the Administrative
Agent’s request, deliver to the Administrative Agent a duly executed amendment
to this Security Agreement, in the form of Exhibit G hereto (the “Amendment”),
pursuant to which the Grantor will pledge such additional Collateral. The
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.

4.5. Uncertificated Pledged Collateral. With respect to any Pledged Collateral
owned by it, the Grantor will take any actions necessary to cause (a) the
issuers of uncertificated securities which are Pledged Collateral and (b) any
securities intermediary which is the holder of any such Pledged Collateral, to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, the Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, giving the Administrative Agent Control.

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Except as otherwise expressly
permitted under the Credit Agreement, the Grantor will not (i) permit or suffer
any issuer of an Equity Interest constituting Pledged Collateral owned by it to
dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favour of any
of the foregoing.

(b) Issuance of Additional Securities. Except as otherwise expressly permitted
under the Credit Agreement, the Grantor will not permit or suffer the issuer of
an Equity Interest constituting Pledged

 

10



--------------------------------------------------------------------------------

Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to the Grantor.

(c) Registration of Pledged Collateral. After the occurrence and during the
continuance of an Event of Default, the Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral.

(ii) The Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it, including, without limitation, exchange, subscription or
any other rights, privileges, or options pertaining to any Equity Interest or
Investment Property constituting such Pledged Collateral as if it were the
absolute owner thereof.

(iii) The Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by the Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by the Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of the
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

4.7. Intellectual Property.

(a) The Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Administrative
Agent of any License material to the conduct of its business or operations held
by the Grantor and to enforce the security interests granted hereunder.

(b) The Grantor shall notify the Administrative Agent immediately if it knows or
has reason to know that any material application or material registration
relating to any Patent, Trademark or Copyright (now or hereafter existing) may
become abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual

 

11



--------------------------------------------------------------------------------

Property Office or any court) regarding the Grantor’s ownership of any material
Patent, Trademark or Copyright, its right to register the same, or to keep and
maintain the same.

(c) Within 20 days after the end of each calendar month and at such other times
as may be requested by the Administrative Agent, the Grantor shall provide the
Administrative Agent with a list of all applications for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office, the Canadian Intellectual Property
Office or any similar office or agency, made in the prior month, and upon
request of the Administrative Agent, the Grantor shall execute and deliver any
and all security agreements as the Administrative Agent may request to evidence
the Administrative Agent’s first priority security interest on such Patent,
Trademark or Copyright, and the General Intangibles of the Grantor relating
thereto or represented thereby.

(d) The Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings unless the Grantor
shall determine that such Patent, Trademark or Copyright is not material to the
conduct of the Grantor’s business.

(e) The Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Administrative Agent shall deem
appropriate under the circumstances to protect such Patent, Trademark or
Copyright. In the event that the Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, the Grantor shall comply with
Section 4.8.

4.8 Commercial Tort Claims. The Grantor shall promptly, and in any event within
two Business Days after the same is acquired by it in excess of $50,000 in the
aggregate in value for all such Commercial Tort Claims, notify the
Administrative Agent of any Commercial Tort Claim acquired by it and, unless the
Administrative Agent otherwise consents, the Grantor shall enter into an
amendment to this Security Agreement, in the form of Exhibit G hereto, granting
to Administrative Agent a first priority security interest in such commercial
tort claim.

4.9. Letter-of-Credit Rights. If the Grantor is or becomes the beneficiary of a
letter of credit, it shall promptly, and in any event within two Business Days
after becoming a beneficiary, notify the Administrative Agent thereof and cause
the issuer and/or confirmation bank to (i) consent to the assignment of any
rights of the Grantor under such letter of credit (the “Letter of Credit
Rights”) to the Administrative Agent and (ii) agree to direct all payments
thereunder to a Deposit Account at the Administrative Agent or subject to a
Deposit Account Control Agreement for application to the Canadian Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent; provided
that the Grantor shall not be required to take such actions with respect to
letters of credit (or Letter-of-Credit Rights) of less than $50,000 in aggregate
face amount for all such letters of credit.

4.10. Federal, Provincial or Municipal Claims. The Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
Canadian government or any provincial or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal,
provincial or municipal law.

4.11. No Interference. The Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

12



--------------------------------------------------------------------------------

4.12. Insurance. (a) All insurance policies required hereunder and under
Section 5.09 of the Credit Agreement shall name the Administrative Agent (for
the benefit of the Administrative Agent and the Lender Parties) as an additional
insured or as loss payee, as applicable, and shall contain loss payable clauses
or mortgagee clauses, through endorsements in form and substance satisfactory to
the Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Administrative Agent; (ii) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy; and (iii) such policy and lender loss
payable clauses may be canceled, amended, or terminated only upon at least
thirty days prior written notice given to the Administrative Agent. To the
extent any Lender receives any such proceeds thereunder; Lender will remit such
proceeds to the Administrative Agent for application to the Canadian Secured
Obligations (or return to the Grantor) in accordance with the applicable
provisions of the Credit Agreement.

(b) All premiums on any such insurance shall be paid when due by the Grantor,
and copies of the policies delivered to the Administrative Agent. If the Grantor
fails to obtain any insurance as required by this Section, the Administrative
Agent may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

4.13. Collateral Access Agreements. Unless otherwise agreed to by the
Administrative Agent in its Permitted Discretion, the Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. With respect to such locations
or warehouse space leased as of the Closing Date and thereafter, if the
Administrative Agent has not received a Collateral Access Agreement as of the
Effective Date (or, if later, as of the date such location is acquired or
leased), the Grantor’s Eligible Inventory at that location shall be subject to
such Reserves as may be established by the Administrative Agent. After the
Closing Date, no real property or warehouse space shall be leased by the Grantor
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date, unless and until a satisfactory Collateral
Access Agreement shall first have been obtained with respect to such location or
if it has not been obtained, Borrower’s Eligible Inventory at that location
shall be subject to the establishment of Reserves acceptable to the
Administrative Agent. The Grantor shall timely and fully pay and perform its
material obligations under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.

4.14. Deposit Account Control Agreements. The Grantor will provide to the
Administrative Agent upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of the Grantor (other than Excluded Deposit Accounts) as set
forth in the Security Agreement.

4.15. Change of Name or Location; Change of Fiscal Year. The Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, corporate offices, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its province of
incorporation or other organization, or (e) change its province of incorporation
or organization, in each case, unless the Administrative Agent shall have
received at least thirty days prior written notice of such change and the
Administrative Agent shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favour of the Administrative

 

13



--------------------------------------------------------------------------------

Agent, on behalf of Canadian Lenders, in any Collateral), provided that, any new
location shall be in Canada. The Grantor shall not change its fiscal year which
currently ends on [December 31.]

4.16 Assigned Contracts. Upon request by the Administrative Agent after the
occurrence and during the continuation of an Event of Default, the Grantor will
use its best efforts to secure all consents and approvals necessary or
appropriate for the assignment to or for the benefit of the Administrative Agent
of any Assigned Contract held by the Grantor and to enforce the security
interests granted hereunder. The Grantor shall fully perform all of its
obligations under each of its Assigned Contracts, and shall enforce all of its
rights and remedies thereunder, in each case, as it deems appropriate in its
business judgment; provided however, that the Grantor shall not take any action
or fail to take any action with respect to its Assigned Contracts which would
cause the termination of an Assigned Contract. Without limiting the generality
of the foregoing, the Grantor shall take all action necessary or appropriate to
permit, and shall not take any action which would have any materially adverse
effect upon, the full enforcement of all indemnification rights under its
Assigned Contracts. The Grantor shall notify the Administrative Agent and the
Canadian Lenders in writing, promptly after the Grantor becomes aware thereof,
of any event or fact which could give rise to a material claim by it for
indemnification under any of its Assigned Contracts, and shall diligently pursue
such right and report to the Administrative Agent on all further developments
with respect thereto. The Grantor shall deposit into a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Canadian Secured Obligations, in accordance with Section 2.18
of the Credit Agreement, all amounts received by the Grantor as indemnification
or otherwise pursuant to its Assigned Contracts. If the Grantor shall fail after
the Administrative Agent’s demand to pursue diligently any right under its
Assigned Contracts, or if an Event of Default then exists, the Administrative
Agent may, and at the direction of the Required Secured Parties shall, directly
enforce such right in its own or the Grantor’s name and may enter into such
settlements or other agreements with respect thereto as the Administrative Agent
or the Required Secured Parties, as applicable, shall determine. In any suit,
proceeding or action brought by the Administrative Agent for the benefit of the
Canadian Lender Parties under any Assigned Contract for any sum owing thereunder
or to enforce any provision thereof, the Grantor shall indemnify and hold the
Administrative Agent and Canadian Lenders harmless from and against all expense,
loss or damage suffered by reason of any defence, setoff, counterclaims,
recoupment, or reduction of liability whatsoever of the obligor thereunder
arising out of a breach by the Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing from the
Grantor to or in favour of such obligor or its successors. All such obligations
of the Grantor shall be and remain enforceable only against the Grantor and
shall not be enforceable against the Administrative Agent or the Canadian
Lenders. Notwithstanding any provision hereof to the contrary, the Grantor shall
at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the Administrative Agent’s or any
Canadian Lender’s exercise of any of their respective rights with respect to the
Collateral shall not release the Grantor from any of such duties and
obligations. Neither the Administrative Agent nor any Canadian Lender shall be
obligated to perform or fulfill any of the Grantor’s duties or obligations under
its Assigned Contracts or to make any payment thereunder, or to make any inquiry
as to the nature or sufficiency of any payment or property received by it
thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.

4.17 Securities. The Grantor shall ensure that any Equity Interest which is
included within the Collateral shall at no time constitute a Security and the
issuer of any such Equity Interest shall at no time take any action to have such
interests treated as a Security unless (i) all certificates or other documents
constituting such Security have been delivered to the Administrative Agent under
the PPSA, whether as a result of actions by the issuer thereof or otherwise, or
(ii) the Administrative Agent has entered into a control agreement with the
issuer of such Security or with a securities intermediary relating to such
Security under the PPSA, whether as a result of actions by the issuer thereof or
otherwise.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

 

14



--------------------------------------------------------------------------------

5.1. Intentionally Omitted.

5.2. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Canadian Lenders prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the PPSA
(whether or not the PPSA applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to the Grantor or any other Person,
enter the premises of the Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at the Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

(b) The Administrative Agent, on behalf of the Canadian Lenders, may comply with
any applicable provincial or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Canadian Lender
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose

 

15



--------------------------------------------------------------------------------

deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Canadian Lender Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Canadian Secured Obligations have been paid in full, there remain Swap
Obligations of the Grantor outstanding, the Required Secured Parties may
exercise the remedies provided in this Section 5.2 upon the occurrence of any
event which would allow or require the termination or acceleration of any such
Swap Obligations pursuant to the terms of the applicable Swap Agreement.

(f) Notwithstanding the foregoing, neither the Administrative Agent nor the
Canadian Lenders shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Canadian Secured Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Canadian
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

(g) The Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
The Grantor also acknowledges that any private sale may result in prices and
other terms less favourable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under applicable securities laws, even
if the applicable Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of an Event of Default,
the Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at the Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Administrative Agent may request, all in form and substance
satisfactory to the Administrative Agent, and furnish to the Administrative
Agent, or cause an issuer of Pledged Collateral to furnish to the Administrative
Agent, any information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

 

16



--------------------------------------------------------------------------------

(e) at its own expense, cause the independent certified public accountants then
engaged by the Grantor to prepare and deliver to the Administrative Agent and
each Canadian Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, the Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Canadian Lender
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantor) to use, license or sublicense any
Intellectual Property rights now owned or hereafter acquired by the Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of the
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from the Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to the Grantor and any Inventory that is covered
by any Copyright owned by or licensed to the Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to the Grantor and sell such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of the Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of the Grantor, parties to contracts with
the Grantor and obligors in respect of Instruments of the Grantor to verify with
such Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

(a) The Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of the Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) upon the occurrence and during the continuation
of an Event of Default, to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Canadian Secured
Obligations as provided in Section 7.3, (vi) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), (vii) upon the occurrence and during the
continuation of an Event of Default, to contact Account Debtors for any reason,
(viii) upon the occurrence and during the continuation of an Event of Default,
to demand payment or enforce payment

 

17



--------------------------------------------------------------------------------

of the Receivables in the name of the Administrative Agent or the Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) upon the occurrence and during the
continuation of an Event of Default, to sign the Grantor’s name on any invoice
or bill of lading relating to the Receivables, drafts against any Account Debtor
of the Grantor, assignments and verifications of Receivables, (x) upon the
occurrence and during the continuation of an Event of Default, to exercise all
of the Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) upon the occurrence and during the
continuation of an Event of Default, to settle, adjust, compromise, extend or
renew the Receivables, (xii) upon the occurrence and during the continuation of
an Event of Default, to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) upon the occurrence and during the
continuation of an Event of Default, to prepare, file and sign the Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of the Grantor, (xiv) upon the occurrence and during the continuation of
an Event of Default, to prepare, file and sign the Grantor’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables, (xv) upon the occurrence and during the continuation of an
Event of Default, to change the address for delivery of mail addressed to the
Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to the Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
the Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
the Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Canadian Lender Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Canadian Lender
to exercise any such powers.

6.3. Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY CANADIAN
LENDER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF

 

18



--------------------------------------------------------------------------------

COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Collection of Receivables.

(a) On or before the Closing Date, the Grantor shall (a) execute and deliver to
the Administrative Agent Deposit Account Control Agreements for each Deposit
Account maintained by the Grantor (other than Excluded Deposit Accounts) into
which all cash, checks or other similar payments relating to or constituting
payments made in respect of Receivables (other than such amounts as are
permitted to be deposited into Excluded Deposit Accounts) will be deposited (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, and (b) establish lock box service (the “Lock Boxes”) with
the bank(s) set forth in Exhibit B, which lock boxes shall, upon notice from the
Administrative Agent during any Dominion Trigger Period, be subject to
irrevocable lockbox agreements in the form provided by or otherwise reasonably
acceptable to the Administrative Agent and shall be accompanied by an
acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions, upon
notice from the Administrative Agent during any Dominion Trigger Period, to wire
all amounts collected therein to the Canadian Collection Account (a “Lock Box
Agreement”). After the Closing Date, the Grantor will comply with the terms of
Section 7.2.

(b) The Grantor shall direct all of its Account Debtors to forward payments
directly to Lock Boxes subject to Lock Box Agreements. Upon notice from the
Administrative Agent during any Dominion Trigger Period, the Administrative
Agent shall have sole access to the Lock Boxes at all times and the Grantor
shall take all actions necessary to grant the Administrative Agent such sole
access. At no time, after notice from the Administrative Agent during any
Dominion Trigger Period, shall the Grantor remove any item from a Lock Box or
from a Collateral Deposit Account without the Administrative Agent’s prior
written consent. If the Grantor should refuse or neglect to notify any Account
Debtor to forward payments directly to a Lock Box subject to a Lock Box
Agreement after notice from the Administrative Agent, the Administrative Agent
shall be entitled to make such notification directly to Account Debtor. If
notwithstanding the foregoing instructions, the Grantor receives any proceeds of
any Receivables, the Grantor shall receive such payments as the Administrative
Agent’s trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of Receivables
received by it to a Collateral Deposit Account. Upon notice from the
Administrative Agent during any Dominion Trigger Period, all funds deposited
into any Lock Box subject to a Lock Box Agreement or a Collateral Deposit
Account will be swept on a daily basis into a collection account maintained by
the Grantor with the Administrative Agent (each such account, a “Canadian
Collection Account”). The Administrative Agent shall hold and apply funds
received into the Canadian Collection Accounts as provided by the terms of
Section 7.3.

7.2. Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account, other Deposit Account, or establishing
a new Lock Box, the Grantor shall (a) in the case of any Collateral Deposit
Account or Lock Box obtain the Administrative Agent’s consent in writing to the
opening of such Collateral Deposit Account or Lock Box, and (b) cause each bank
or financial institution in which it seeks to open (i) a Deposit Account, (other
than an Excluded Deposit Account), to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control of such Deposit Account, or (ii) a Lock Box, to enter into a Lock
Box Agreement with the Administrative Agent in order to give the Administrative
Agent Control of the Lock Box. In the case of Deposit Accounts or Lock Boxes
maintained with Canadian Lenders, the terms of such letter shall be subject to
the provisions of the Credit Agreement regarding setoffs.

7.3. Application of Proceeds; Deficiency. During any Dominion Trigger Period,
all amounts deposited in the Canadian Collection Account shall be deemed
received by the Administrative Agent in

 

19



--------------------------------------------------------------------------------

accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited to the Canadian Collection Account, be applied (and allocated) by
Administrative Agent in accordance with Section 2.10(b) of the Credit Agreement.
The Grantor shall remain liable for any deficiency if the proceeds of any sale
or disposition of the Collateral are insufficient to pay all Canadian Secured
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Canadian Lender to collect such deficiency.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. The Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantor, addressed as set forth in Article IX, at least fifteen days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, the Grantor waives all claims, damages, and demands
against the Administrative Agent or any Canadian Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Canadian Lender as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, the Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any Canadian Lender, any valuation,
stay, appraisal, extension, moratorium, redemption or similar laws and any and
all rights or defences it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, the Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

8.2. Limitation on Administrative Agent’s and Canadian Lenders’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Canadian Lender shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any Canadian Lender shall have any other duty as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such Canadian Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, the Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or

 

20



--------------------------------------------------------------------------------

disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. The Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
the Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defences and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, the Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which the Grantor has agreed to perform or pay in this Security Agreement and
has failed to so perform or pay, and the Grantor shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.4. The Grantor’s obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Canadian Secured Obligation
payable on demand.

8.5. Specific Performance of Certain Covenants. The Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.16, 5.3,
or 8.7 or in Article VII will cause irreparable injury to the Administrative
Agent and the Canadian Lenders, that the Administrative Agent and Canadian
Lenders have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the Canadian
Lenders to seek and obtain specific performance of other obligations of the
Grantor contained in this Security Agreement, that the covenants of the Grantor
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Grantor.

8.6. Dispositions Not Authorized. The Grantor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Canadian Lenders unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction of the Required Secured Parties.

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Canadian Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the
Canadian Lenders required under Section 9.02 of the Credit Agreement and then
only to the extent specifically set forth in such writing. All rights and
remedies contained

 

21



--------------------------------------------------------------------------------

in this Security Agreement or by law afforded shall be cumulative and all shall
be available to the Administrative Agent and the Canadian Lenders until the
Canadian Secured Obligations have been paid in full.

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Canadian Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Canadian Secured Obligations, all as though such payment or performance had
not been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Canadian Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantor, the
Administrative Agent and the Canadian Lender Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that Grantor shall not have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Canadian Secured Obligations or any portion thereof or
interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the
Canadian Lender Parties, hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal or provincial authority in respect of this Security Agreement
shall be paid by the Grantor, together with interest and penalties, if any. The
Grantor shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit (subject to the limitations contained in Section 5.11
of the Credit Agreement), analysis, administration, collection, preservation or
sale of the Collateral (including the expenses and charges associated with any
periodic or special audit (subject to the limitations contained in Section 5.11
of the Credit Agreement) of the Collateral). Any and all costs and expenses
incurred by the Grantor in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantor.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

 

22



--------------------------------------------------------------------------------

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Canadian
Secured Obligations outstanding) until (i) the Credit Agreement has terminated
pursuant to its express terms and (ii) all of the Canadian Secured Obligations
have been indefeasibly paid and performed in full (or with respect to any
outstanding Letters of Credit, a cash deposit or supporting Letter of Credit has
been delivered to the Administrative Agent as required by the Credit Agreement)
and no commitments of the Administrative Agent or the Canadian Lenders which
would give rise to any Canadian Secured Obligations are outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantor and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantor and the Administrative Agent relating to the Collateral.

8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA
APPLICABLE THEREIN, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE PROVINCE OF ONTARIO.

8.17. CONSENT TO JURISDICTION. THE GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF COURTS OF THE PROVINCE OF ONTARIO OR OF THE
FEDERAL COURTS OF CANADA THEREIN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY CANADIAN LENDER TO BRING PROCEEDINGS AGAINST THE GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE GRANTOR AGAINST
THE ADMINISTRATIVE AGENT OR ANY CANADIAN LENDER OR ANY AFFILIATE OF THE AGENT OR
ANY CANADIAN LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE PROVINCE OF ONTARIO.

8.18. WAIVER OF JURY TRIAL. THE GRANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS
SECURITY AGREEMENT, OTHER LOAN DOCUMENTS, THE OBLIGATIONS OF THE GRANTOR, THE
COLLATERAL, OR ANY INSTRUMENT, DOCUMENT OR GUARANTEE DELIVERED PURSUANT HERETO
OR TO ANY OF THE FOREGOING, OR THE VALIDITY, PROTECTION, INTERPRETATION,
ADMINISTRATION, COLLECTION OR ENFORCEMENT HEREOF OR THEREOF, OR ANY OTHER CLAIM
OR DISPUTE HEREUNDER OR THEREUNDER. THE GRANTOR AGREES THAT IT WILL NOT ASSERT
AGAINST THE ADMINISTRATIVE AGENT ANY CLAIM FOR CONSEQUENTIAL, INCIDENTAL,
SPECIAL, OR PUNITIVE DAMAGES IN CONNECTION WITH THIS SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. NO OFFICER OF THE ADMINISTRATIVE
AGENT HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

 

23



--------------------------------------------------------------------------------

8.19. Indemnity. The Grantor hereby agrees to indemnify the Administrative Agent
and the Canadian Lenders (each, an “Indemnified Person”), and their respective
successors, assigns, agents and employees and such, from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or any Canadian Lender is a
party thereto) imposed on, incurred by or asserted against the Administrative
Agent or the Canadian Lenders, or their respective successors, assigns, agents
and employees, in any way relating to or arising out of this Security Agreement,
or the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the Canadian Lenders or the
Grantor, and any claim for Patent, Trademark or Copyright infringement);
provided that, in no event shall Grantor be required to indemnify the
Indemnified Person from any liabilities, damages, penalties, suits, costs, and
expenses resulting from the gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction, of such Indemnified Person.

8.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by mail, telecopier, personal delivery or
nationally established overnight courier service, and shall be deemed received
(a) when received, if sent by hand or overnight courier service, or mailed by
certified or registered mail or (b) when sent, if sent by telecopier (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), in each case addressed to the Grantor at the notice address
set forth on Exhibit A, and to the Administrative Agent and the Canadian Lenders
at the addresses set forth in accordance with Section 9.01 of the Credit
Agreement.

9.2. Change in Address for Notices. Each of the Grantor, the Administrative
Agent and the Canadian Lenders may change the address for service of notice upon
it by a notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Canadian Lenders hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Canadian Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

DDI TORONTO CORP. an Ontario Corporation: By:   /s/ J. Michael Dodson Name:   J.
Michael Dodson Title:   Chief Financial Officer

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.,

As Administrative Agent

By:   /s/ Teresa B. Keckler Name:   Teresa B. Keckler Title:   Vice President